DETAILED ACTION
	This Office Action is in reply to Applicant’s Request for Continued Examination for application number 16/691,541. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on Sep 7, 2022 has been entered.
 

Status of Claims
Claim(s) 1, 3-19 and 21-22 is/are currently pending and has/have been examined.


Response to Amendment 
	The Amendment filed on Sep 7, 2022 has been entered. Applicant’s Remarks filed on Sep 7, 2022 have been considered as follows.
Based on the Amendments to the Claims, the 112(b) rejections previously set forth are withdrawn. 
Based on the Amendments to the Claims, and Page(s) 6-10 of Applicant’s Remarks, the prior art rejection(s) has/have been modified to address the amended claims.

Claim Objections
Claim(s) 1 and 10 is/are objected to because of the following informalities:  
Claim 1 and 10, “340nm bands” should be “340nm band”.  As best understood, the limitation refers to a specific wavelength. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3, 7, 10, 15-17 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peters et al (US 2009/0209752, already of record) in view of Li et al (WO 2016/140990, see attached document). 

Regarding Claim 1, Peters teaches a chip for sample detection, comprising: 
a substrate (see Peters: “platform 2”, [0028]; Fig 2); 
an upper covering plate disposed above the substrate (see Peters: “covered by a cover 17 or--as in the embodiment shown--by covers 17 on both sides, preferably a film or the like, and are thus sealed off in fluidtight and in particular at least substantially gastight manner. Any chemicals, coatings, the separating means 10 or the like are applied, introduced or used--where necessary--before the cover is fitted”, [0030]; Fig 2);
and a lower covering plate disposed under the substrate (see Peters: “covered by a cover 17 or--as in the embodiment shown--by covers 17 on both sides, preferably a film or the like, and are thus sealed off in fluidtight and in particular at least substantially gastight manner. Any chemicals, coatings, the separating means 10 or the like are applied, introduced or used--where necessary--before the cover is fitted”, [0030]; Fig 2);
wherein a gap between an upper end face of the substrate and the upper covering plate is sealed (see Peters: “covered by a cover 17 or--as in the embodiment shown--by covers 17 on both sides, preferably a film or the like, and are thus sealed off in fluidtight and in particular at least substantially gastight manner. Any chemicals, coatings, the separating means 10 or the like are applied, introduced or used--where necessary--before the cover is fitted”, [0030]; Fig 2);
a gap between a lower end face of the substrate and the lower covering plate is sealed (see Peters: “covered by a cover 17 or--as in the embodiment shown--by covers 17 on both sides, preferably a film or the like, and are thus sealed off in fluidtight and in particular at least substantially gastight manner. Any chemicals, coatings, the separating means 10 or the like are applied, introduced or used--where necessary--before the cover is fitted”, [0030]; Fig 2);
and the substrate is provided with a via hole and the via hole comprises at least one detection chamber configured to perform biochemical detection, the substrate is further provided with a micro channel and a reaction chamber, the at least one detection chamber penetrates the substrate and the micro channel and the reaction chamber do not penetrate the substrate (see Peters: “chambers 6, 7, 8 and 11 and the removal device 12 are arranged and/or joined together, particularly via corresponding channels 13 to 16”, [0031]; Fig 2; annotated Fig 2 below; “the device 1 or platform 2 is in the form of a round disc, e.g. like a compact disc (CD) or the like. However, the device 1 or platform 2 may also be made up of a number of preferably segment-shaped modules M or--as in the example shown--as an individual, preferably segment-shaped module M. The module M or modules M”, [0024]; the examiner notes that Peters suggests multiple copies of the same general device in a single platform and, as such, describes multiple penetrating chambers, non-penetrating chamber and channels; the examiner notes that the language of ‘configured to perform biochemical detection’ is an example of functional language and that the chamber of Peters could be ‘configured to perform biochemical detection’ as the functional language does not provide further structure to the detection chamber);

    PNG
    media_image1.png
    371
    458
    media_image1.png
    Greyscale

	Peters describes that the invention is designed to have structures that range in size from 1 to 5000 μm to allow for microfluidic processing and sizing for use with proteins, cells, metabolites and similar molecules and components (see Peters: “covered by a cover 17 or--as in the embodiment shown--by covers 17 on both sides, preferably a film or the like, and are thus sealed off in fluidtight and in particular at least substantially gastight manner. Any chemicals, coatings, the separating means 10 or the like are applied, introduced or used--where necessary--before the cover is fitted”, [0030]; “present invention is particularly concerned with microfluidic processes, systems and apparatus the structures of which range in size from about 1 to 5000 μm”, [0002]; Fig 2; the examiner notes that the range for the structures of Peters is 0.001 mm to 5 mm, which fully encompasses the claimed range). 
	Peters does not explicitly teach the upper and lower covering plate being less than or equal to 0.5 mm. 
	However, based on the above teachings, where Peters teaches that the structures of the device are designed to fall in the range of 1 to 5000 μm (0.001 mm to 5 mm), it would have been well within the skill of one of ordinary skill in the art to have modified any structure within the device to fall within that range, including the upper and lower covering plates. As Peters describes that the structures are made to fall within a specified range, there would have been a reasonable expectation of success in making the thickness of the structures, including the upper and lower covering plates, fall within that range.
	It would have been obvious to one skilled in the art before the filing date of the invention to modify the thickness of the upper and lower covering plate of the apparatus of Peters to be 0.5 mm, as Peters describes that all the structures within the device are made to be within the range of 1 to 5000 μm (0.001 mm to 5 mm) to allow for microfluidic processing and sizing for use with proteins, cells, metabolites and similar molecules and components (see Peters: “covered by a cover 17 or--as in the embodiment shown--by covers 17 on both sides, preferably a film or the like, and are thus sealed off in fluidtight and in particular at least substantially gastight manner. Any chemicals, coatings, the separating means 10 or the like are applied, introduced or used--where necessary--before the cover is fitted”, [0030]; “present invention is particularly concerned with microfluidic processes, systems and apparatus the structures of which range in size from about 1 to 5000 μm”, [0002]; Fig 2; the examiner notes that the range for the structures of Peters is 0.001 mm to 5 mm, which fully encompasses the claimed range). Since the claimed size is within the range provided by the prior art, there exists a reasonable expectation of success in making the thickness of the upper and lower covering plate be 0.5 mm. 

Modified Peters teaches structure and arrangement of the components within the device (see above). Peters teaches the upper and lower covering plate being films (see above). Peters describes the penetrating chamber as comprising a separating means, which can be a physical filter or a surface coating, among others (see Peters: [0039]). 
Modified Peters does not explicitly teach ‘both the upper covering plate and the lower covering plate being made of a transparent material’ nor ‘the at least one detection chamber has light transmittance, the light transmittance across the upper covering plate, the at least one detection chamber and the lower covering plate is over 91% in the 340nm bands’. 
However, Li teaches the analogous art of a hybrid microfluidic microplate comprising three or more layers (see Li: Abstract). Li teaches that any suitable material may be used to form microfluidic apparatus or components thereof, including glass and polycarbonate, further describing that polymers such as polycarbonate are transparent (for optical and visual examination) and easy to fabricate (see Li: [0062]; [0065]; [0073]). The examiner notes that using glass or polycarbonate for the upper and lower covering plates would result in the claimed light transmittance as they are optically transparent (the examiner also notes that Applicant identifies glass and polycarbonate as providing the necessary light transmittance in their specification.) 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the materials of the device of modified Peters to be constructed using polycarbonate or quartz as taught by Li, because Li teaches that the use of transparent materials permits optical evaluation of the system (see Li: [0062]; [0065]; [0073]). Further, the use of glass or polycarbonate for the upper and lower covering plates would result in the claimed light transmittance as they are optically transparent. 

Regarding Claim 3, modified Peters teaches all the limitations as applied to Claim 1 and further teaches wherein the gap between the upper end face of the substrate and the upper covering plate is directly sealed (see Peters: “covered by a cover 17 or--as in the embodiment shown--by covers 17 on both sides, preferably a film or the like, and are thus sealed off in fluidtight and in particular at least substantially gastight manner. Any chemicals, coatings, the separating means 10 or the like are applied, introduced or used--where necessary--before the cover is fitted”, [0030]; Fig 2).

Regarding Claim 7, modified Peters teaches all the limitations as applied to Claim 1 and further teaches ‘wherein the upper covering plate and/or the lower covering plate are made of one of glass and quartz’ (see modification of Claim 1; glass).

Regarding Claim 10, Peters teaches a packaging method of a chip for sample detection, comprising: 
sealing a gap between an upper end face of a substrate and an upper covering plate (see Peters: “covered by a cover 17 or--as in the embodiment shown--by covers 17 on both sides, preferably a film or the like, and are thus sealed off in fluidtight and in particular at least substantially gastight manner. Any chemicals, coatings, the separating means 10 or the like are applied, introduced or used--where necessary--before the cover is fitted”, [0030]; Fig 2);
and the substrate is provided with a via hole and the via hole comprises at least one detection chamber configured to perform biochemical detection, the substrate is further provided with a micro channel and a reaction chamber, the at least one detection chamber penetrates the substrate and the micro channel and the reaction chamber do not penetrate the substrate (see Peters: “chambers 6, 7, 8 and 11 and the removal device 12 are arranged and/or joined together, particularly via corresponding channels 13 to 16”, [0031]; Fig 2; annotated Fig 2 below; “the device 1 or platform 2 is in the form of a round disc, e.g. like a compact disc (CD) or the like. However, the device 1 or platform 2 may also be made up of a number of preferably segment-shaped modules M or--as in the example shown--as an individual, preferably segment-shaped module M. The module M or modules M”, [0024]; the examiner notes that Peters suggests multiple copies of the same general device in a single platform and, as such, describes multiple penetrating chambers, non-penetrating chamber and channels; the examiner notes that the language of ‘configured to perform biochemical detection’ is an example of functional language and that the chamber of Peters could be ‘configured to perform biochemical detection’ as the functional language does not provide further structure to the detection chamber);

    PNG
    media_image1.png
    371
    458
    media_image1.png
    Greyscale

	Peters describes that the invention is designed to have structures that range in size from 1 to 5000 μm ) to allow for microfluidic processing and sizing for use with proteins, cells, metabolites and similar molecules and components (see Peters: “covered by a cover 17 or--as in the embodiment shown--by covers 17 on both sides, preferably a film or the like, and are thus sealed off in fluidtight and in particular at least substantially gastight manner. Any chemicals, coatings, the separating means 10 or the like are applied, introduced or used--where necessary--before the cover is fitted”, [0030]; “present invention is particularly concerned with microfluidic processes, systems and apparatus the structures of which range in size from about 1 to 5000 μm”, [0002]; Fig 2; the examiner notes that the range for the structures of Peters is 0.001 mm to 5 mm, which fully encompasses the claimed range). 
	Peters does not explicitly teach the upper and lower covering plate being less than or equal to 0.5 mm. 
	However, based on the above teachings, where Peters teaches that the structures of the device are designed to fall in the range of 1 to 5000 μm (0.001 mm to 5 mm), it would have been well within the skill of one of ordinary skill in the art to have modified any structure within the device to fall within that range, including the upper and lower covering plates. As Peters describes that the structures are made to fall within a specified range, there would have been a reasonable expectation of success in making the thickness of the structures, including the upper and lower covering plates, fall within that range.
	It would have been obvious to one skilled in the art before the filing date of the invention to modify the thickness of the upper and lower covering plate of the apparatus of Peters to be 0.5 mm, as Peters describes that all the structures within the device are made to be within the range of 1 to 5000 μm (0.001 mm to 5 mm) to allow for microfluidic processing and sizing for use with proteins, cells, metabolites and similar molecules and components (see Peters: “covered by a cover 17 or--as in the embodiment shown--by covers 17 on both sides, preferably a film or the like, and are thus sealed off in fluidtight and in particular at least substantially gastight manner. Any chemicals, coatings, the separating means 10 or the like are applied, introduced or used--where necessary--before the cover is fitted”, [0030]; “present invention is particularly concerned with microfluidic processes, systems and apparatus the structures of which range in size from about 1 to 5000 μm”, [0002]; Fig 2; the examiner notes that the range for the structures of Peters is 0.001 mm to 5 mm, which fully encompasses the claimed range).. Since the claimed size is within the range provided by the prior art, there exists a reasonable expectation of success in making the thickness of the upper and lower covering plate be 0.5 mm. 

Modified Peters teaches structure and arrangement of the components within the device (see above). Peters teaches the upper and lower covering plate being films (see above). Peters describes the penetrating chamber as comprising a separating means, which can be a physical filter or a surface coating, among others (see Peters: [0039]). 
Modified Peters does not explicitly teach ‘both the upper covering plate and the lower covering plate being made of a transparent material’ nor ‘the at least one detection chamber has light transmittance, the light transmittance across the upper covering plate, the at least one detection chamber and the lower covering plate is over 91% in the 340nm bands’. 
However, Li teaches the analogous art of a hybrid microfluidic microplate comprising three or more layers (see Li: Abstract). Li teaches that any suitable material may be used to form microfluidic apparatus or components thereof, including glass and polycarbonate, further describing that polymers such as polycarbonate are transparent (for optical and visual examination) and easy to fabricate (see Li: [0062]; [0065]; [0073]). The examiner notes that using glass or polycarbonate for the upper and lower covering plates would result in the claimed light transmittance as they are optically transparent (the examiner also notes that Applicant identifies glass and polycarbonate as providing the necessary light transmittance in their specification.)
It would have been obvious to one skilled in the art before the filing date of the invention to modify the materials of the device of modified Peters to be constructed using polycarbonate or glass as taught by Li, because Li teaches that the use of transparent materials permits optical evaluation of the system (see Li: [0062]; [0065]; [0073]). Further, the use of glass or polycarbonate for the upper and lower covering plates would result in the claimed light transmittance as they are optically transparent.

Regarding Claim 15, modified Peters teaches all the limitations as applied to Claim 10 and further teaches wherein the sealing a gap between an upper end face of a substrate and an upper covering plate comprises: sealing the gap between the upper end face of the substrate and the upper covering plate directly (see Peters: “covered by a cover 17 or--as in the embodiment shown--by covers 17 on both sides, preferably a film or the like, and are thus sealed off in fluidtight and in particular at least substantially gastight manner. Any chemicals, coatings, the separating means 10 or the like are applied, introduced or used--where necessary--before the cover is fitted”, [0030]; Fig 2).

Regarding Claim 16, modified Peters teaches all the limitations as applied to Claim 10 and further teaches wherein the sealing a gap between an upper end face of a substrate and an upper covering plate comprises: sealing the gap between the upper end face of the substrate and the upper covering plate directly (see Peters: “covered by a cover 17 or--as in the embodiment shown--by covers 17 on both sides, preferably a film or the like, and are thus sealed off in fluidtight and in particular at least substantially gastight manner. Any chemicals, coatings, the separating means 10 or the like are applied, introduced or used--where necessary--before the cover is fitted”, [0030]; Fig 2).

Regarding Claim 17, modified Peters teaches all the limitations as applied to Claim 1 and further teaches ‘wherein the upper covering plate and/or the lower covering plate are made of one of glass and quartz’ (see modification of Claim 1; glass).

Regarding Claim 21, modified Peters teaches all the limitations as applied to Claim 1 and further teaches, as per the 112(b) interpretation, ‘wherein the at least one detection comprises a plurality of detection chambers, and all of the detection chambers in the chip penetrate the substrate’ (see modification of Claim 1; multiple copies of module M of Peters, all having penetrating chambers, non penetrating chambers and channel).


Claim(s) 4-6 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peters et al (US 2009/0209752, already of record) in view of Li et al (WO 2016/140990, see attached document) and in further view of Handique et al (US 2009/0047713, already of record). 

Regarding Claim 4, modified Peters teaches all the limitations as applied to Claim 1. Modified Peters teaches sealing the layers to be fluidtight (see Claim 1).
Modified Peters does not explicitly teach ‘wherein the gap between the upper end face of the substrate and the upper covering plate is sealed by a medium’.
However, Handique teaches the analogous art of a layered microfluidic device (see Handique: Abstract). Handique teaches that the layers in a layered microfluidic device can be sealed by use of a pressure sensitive adhesive or a heat sealable laminate layer (see Handique: “the microfluidic cartridge further includes a layer 428, 430 of polypropylene or other plastic label with pressure sensitive adhesive”, [0072];  “heat sealable laminate layer 422 (typically between about 100 and about 125 microns thick) attached to the bottom surface of the microfluidic substrate 424 using”, [0074]). As such, Handique teaches that these are alternatives used for joining layers in a layered microfluidic device.
It would have been obvious to one skilled in the art before the filing date of the invention to modify the way in which the layers in the device of modified Peters are sealed to comprise the use of a pressure sensitive adhesive or a heat sealable laminate layer as taught by Handique, because Handique teaches that pressure sensitive adhesive or a heat sealable laminate layer are valid options for providing a seal in a layered microfluidic device (see Handique: “the microfluidic cartridge further includes a layer 428, 430 of polypropylene or other plastic label with pressure sensitive adhesive”, [0072];  “heat sealable laminate layer 422 (typically between about 100 and about 125 microns thick) attached to the bottom surface of the microfluidic substrate 424 using”, [0074]).

Regarding Claim 5, modified Peters teaches all the limitations as applied to Claim 4 and further teaches wherein the medium is composed of an adhesive layer (see modification of Claim 4). 

Regarding Claim 6, modified Peters teaches all the limitations as applied to Claim 5 and further teaches wherein the adhesive layer is made of a pressure-sensitive double-sided adhesive, a UV-Curing adhesive or an optical grade double-sided adhesive (see modification of Claim 4; the examiner notes that to join 2 layers together the pressure sensitive adhesive layer described must be double-sided).

Regarding Claim 11, modified Peters teaches all the limitations as applied to Claim 10. Modified Peters teaches sealing the layers to be fluidtight (see Claim 1).
Modified Peters does not explicitly teach ‘wherein the gap between the upper end face of the substrate and the upper covering plate is sealed by a medium’.
However, Handique teaches the analogous art of a layered microfluidic device (see Handique: Abstract). Handique teaches that the layers in a layered microfluidic device can be sealed by use of a pressure sensitive adhesive or a heat sealable laminate layer (see Handique: “the microfluidic cartridge further includes a layer 428, 430 of polypropylene or other plastic label with pressure sensitive adhesive”, [0072];  “heat sealable laminate layer 422 (typically between about 100 and about 125 microns thick) attached to the bottom surface of the microfluidic substrate 424 using”, [0074]). As such, Handique teaches that these are alternatives used for joining layers in a layered microfluidic device.
It would have been obvious to one skilled in the art before the filing date of the invention to modify the way in which the layers in the device of modified Peters are sealed to comprise the use of a pressure sensitive adhesive or a heat sealable laminate layer as taught by Handique, because Handique teaches that pressure sensitive adhesive or a heat sealable laminate layer are valid options for providing a seal in a layered microfluidic device (see Handique: “the microfluidic cartridge further includes a layer 428, 430 of polypropylene or other plastic label with pressure sensitive adhesive”, [0072];  “heat sealable laminate layer 422 (typically between about 100 and about 125 microns thick) attached to the bottom surface of the microfluidic substrate 424 using”, [0074]).

Regarding Claim 12, modified Peters teaches all the limitations as applied to Claim 11 and further teaches wherein the adhesive layer is made of a pressure-sensitive double-sided adhesive, a UV-Curing adhesive or an optical grade double-sided adhesive (see modification of Claim 4; the examiner notes that to join 2 layers together the pressure sensitive adhesive layer described must be double-sided).

Regarding Claim 13, modified Peters teaches all the limitations as applied to Claim 10. Modified Peters teaches sealing the layers to be fluidtight (see Claim 1).
Modified Peters does not explicitly teach “wherein the sealing a gap between a lower end face of the substrate and a lower covering plate comprises: binding an adhesive layer and the lower covering plate; and sealing the gap between the lower covering plate which is bound to the adhesive layer and the lower end face of the substrate”. 
However, Handique teaches the analogous art of a layered microfluidic device (see Handique: Abstract). Handique teaches that the layers in a layered microfluidic device can be sealed by use of a pressure sensitive adhesive or a heat sealable laminate layer (see Handique: “the microfluidic cartridge further includes a layer 428, 430 of polypropylene or other plastic label with pressure sensitive adhesive”, [0072];  “heat sealable laminate layer 422 (typically between about 100 and about 125 microns thick) attached to the bottom surface of the microfluidic substrate 424 using”, [0074]). As such, Handique teaches that these are alternatives used for joining layers in a layered microfluidic device where, based on the above teachings, it would have been well within the skill of one of ordinary skill in the art to have made the lower sealing plate use an adhesive as used for the upper plate, a pressure sensitive adhesive, as Handique teaches that the adhesive allows for sealing of the upper layer and thus one of skill of the art would have expected it to function for sealing the layer.
It would have been obvious to one skilled in the art before the filing date of the invention to modify the way in which the layers in the device of modified Peters are sealed to comprise the use of a pressure sensitive adhesive or a heat sealable laminate layer as taught by Handique, because Handique teaches that pressure sensitive adhesive or a heat sealable laminate layer are valid options for providing a seal in a layered microfluidic device (see Handique: “the microfluidic cartridge further includes a layer 428, 430 of polypropylene or other plastic label with pressure sensitive adhesive”, [0072];  “heat sealable laminate layer 422 (typically between about 100 and about 125 microns thick) attached to the bottom surface of the microfluidic substrate 424 using”, [0074]).

Regarding Claim 14, modified Peters teaches all the limitations as applied to Claim 13 and further teaches wherein the adhesive layer is made of a pressure-sensitive double-sided adhesive, a UV-Curing adhesive or an optical grade double-sided adhesive (see modification of Claim 13). 


Claim(s) 8-9 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peters et al (US 2009/0209752, already of record) in view of Li et al (WO 2016/140990, see attached document) and in further view of Roy et al (Thermoplastic elastomers for microfluidics: Towards a high-throughput fabrication method of multilayered microfluidic devices, Lab on a Chip, 2011, Vol 11, pp. 3193-3196, already of record).

Regarding Claim 8, modified Peters teaches all the limitations as applied to Claim 1. Modified Peters teaches the upper covering plate being a thin piece of PDMS (i.e. a film) (see modification of Claim 1).
Modified Peters does not teach “wherein the upper covering plate and/or the lower covering plate are made of a thermoplastic polymer”. 
However, Roy teaches the analogous art of the use of thermoplastics for microfluidics (see Roy: Abstract). Roy teaches that microfluidic devices are commonly made of glass, silicon or polymeric substances, with PDMS being a useful option for prototype development (see Roy: Page 3193, left column, first paragraph). Roy further teaches that thermoplastic elastomers such as polycarbonate can be used for microfluidic applications due to their commercial availability and low cost, their advantageous mechanical properties, enhanced microstructuration and assembling capabilities (see Roy: Page 3193, right column, entirety, to Page 3194, left column, final paragraph; Page 3196, right column, ‘Conclusion’). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the material of the plates of modified Peters to be a thermoplastic elastomer, such as polycarbonate, as suggested by Roy, because Roy teaches that thermoplastic elastomers such as polycarbonate can be used for microfluidic applications due to their commercial availability and low cost, their advantageous mechanical properties, enhanced microstructuration and assembling capabilities (see Roy: Page 3193, right column, entirety, to Page 3194, left column, final paragraph; Page 3196, right column, ‘Conclusion’).

Regarding Claim 9, modified Peters teaches all the limitations as applied to Claim 8 and further teaches wherein the thermoplastic polymer comprises one or more of polydimethyl methacrylate, polycarbonate, polystyrene, polyamide, and polyethylene terephthalate (see modification of Claim 8). 

Regarding Claim 18, modified Peters teaches all the limitations as applied to Claim 1. Modified Peters teaches the upper covering plate being a thin piece of PDMS (i.e. a film) (see modification of Claim 1).
Modified Peters does not teach “wherein the upper covering plate and/or the lower covering plate are made of a thermoplastic polymer”. 
However, Roy teaches the analogous art of the use of thermoplastics for microfluidics (see Roy: Abstract). Roy teaches that microfluidic devices are commonly made of glass, silicon or polymeric substances, with PDMS being a useful option for prototype development (see Roy: Page 3193, left column, first paragraph). Roy further teaches that thermoplastic elastomers such as polycarbonate can be used for microfluidic applications due to their commercial availability and low cost, their advantageous mechanical properties, enhanced microstructuration and assembling capabilities (see Roy: Page 3193, right column, entirety, to Page 3194, left column, final paragraph; Page 3196, right column, ‘Conclusion’). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the material of the plates of modified Peters to be a thermoplastic elastomer, such as polycarbonate, as suggested by Roy, because Roy teaches that thermoplastic elastomers such as polycarbonate can be used for microfluidic applications due to their commercial availability and low cost, their advantageous mechanical properties, enhanced microstructuration and assembling capabilities (see Roy: Page 3193, right column, entirety, to Page 3194, left column, final paragraph; Page 3196, right column, ‘Conclusion’).

Regarding Claim 19, modified Peters teaches all the limitations as applied to Claim 18 and further teaches wherein the thermoplastic polymer comprises one or more of polydimethyl methacrylate, polycarbonate, polystyrene, polyamide, and polyethylene terephthalate (see modification of Claim 18). 


Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peters et al (US 2009/0209752, already of record) in view of Li et al (WO 2016/140990, see attached document) and in further view of Kullinsky et al (US 2016/0167045).  

	Regarding Claim 22, modified Peters teaches all the limitations as applied to Claim 1. Modified Peters teaches a circular CD-like substrate formed out of plastic (see Claim 1). 
	Modified Peters does not teach ‘wherein the substrate is made of one of metal and alloy’.
	However, Kullinsky teaches the analogous art of a CD-like microfluidic device comprised of multiple layers that define the microfluidic features of the device (see Kullinsky: Abstract; [0047]). Kullinsky teaches that the layers can comprise the microfluidic features of the device and that the layers can be made of any suitable materials such as polymers, PDMS and metals, among others, where the choice of material is dependent on the application at hand (see Kullinsky: [0032]; [0047]). Thus, Kullinsky teaches that metal is a known alternative for the construction of substrates and layers for CD-like microfluidic devices. 
	It would have been obvious to one skilled in the art before the filing date of the invention to modify the material of the substrate of modified Peters to be a metal as suggested by Kullinsky teaches that metal is a viable alternative for forming substrates in CD-like microfluidic device and that the choice of material is based on the application at hand (see Kullinsky: [0032]; [0047]).

Response to Arguments
Applicant's Arguments, filed on Sep 7, 2022, towards the previous prior art rejections on have been fully considered but are moot because of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN CARABALLO-LEON whose telephone number is (571) 272-6871. The examiner can normally be reached on Monday through Friday, 9:00am - 3:00pm, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH ROBINSON can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.C.L./Examiner, Art Unit 1797                                                               

/Benjamin R Whatley/Primary Examiner, Art Unit 1798